DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Per Applicant’s election in the response filed 02/13/2021, the following species remains under examination: (A) an organometallic compound represented by Formula II of Claim 4.

Response to Amendment
Applicant’s amendment dated 06/01/2022 has been entered – Claims 1, 3-4, 13-14, and 18 are amended and Claims 10 and 12 are cancelled. Claims 1-9, 11, and 13-20 remain pending in the application.

The rejection of Claims 3-4, 8-9, and 13 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 02/04/2022 is overcome by Applicant’s amendment. 

The rejection of Claim 13 under 35 U.S.C. 112(d) as being of improper dependent form as previously set forth in the Non-Final Office Action mailed 02/04/2022 is overcome by Applicant’s amendment. 

The rejections of Claims 1-7, 11-12, 14-15, and 18-20 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0194616 A1) and Claims 16-17 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0194616 A1) and further in view of Zhang et al. (“Tuning the Optoelectronic Properties…”) as previously set forth in the Non-Final Office Action mailed 02/04/2022 are overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made. 

The rejections of Claims 1-10, 13-15, and 18-20 under 35 U.S.C. 103 as being unpatentable over IDS reference Li et al. (US 2015/0105556 A1) and Claims 16-17 under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0105556 A1) and further in view of Zhang et al. (“Tuning the Optoelectronic Properties…”) as previously set forth in the Non-Final Office Action mailed 02/04/2022 are overcome by Applicant’s amendment. 

Response to Arguments
Applicant’s arguments on Pages 22-23 of the response dated 06/01/2022 with respect to the rejection of the claims under 35 USC § 103 as being unpatentable over Li et al. (US 2015/0194616 A1) have been fully considered but they are not persuasive.
Applicant’s Argument – Applicant argues on Pages 22-23 of the reply that the independent Claims 1, 14, and 18 have been amended such that “at least one pair of substituents in RC or RD is joined together to form a fused ring wherein the fused ring is selected from the group consisting of benzofuran, benzothiophene, benzoimidazole, and benzothiazole, and combinations thereof.” Applicant contends that Li at paragraph [0146] fails to teach fused ring systems selected from the group in the claims and therefore concludes that a person of ordinary skill in the art would have found no teachings or suggestions in Li to arrive at the present claims. 
Examiner’s Response – The Examiner notes that the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP § 2123. Accordingly, the Examiner contends that the fact that Li does not include a dibenzofuran group in the list of preferred ring systems at issue above does not preclude the modification of Li’s compounds to include such a group. As outlined in greater detail in the new ground of rejection below, Li suggests that the rings L2 which correspond to the phenyl rings of Pd1aO1a may be aryl groups or heteroaryl groups (see [0011] & [0134]), among others. Likewise, Li suggests that suitable heteroaryl groups include furan rings and the like (see [0064]). In the analogous art of tetradentate metal complexes for use in OLEDs, Ikuo suggests that dibenzofuran rings are known alternatives for benzene rings in a tetradentate metal complex for use in the organic layer of an OLED (see Ikuo-MT [0048] & [0057] and QT61CC-1 + QT61CC-117,122,127,132 on Ikuo Pgs. 21 + 23). Furthermore, in the analogous art of tetradentate metal complexes for use as an emitter in the emission layer of an OLED (see Abstract & [0028]-[0030]), Kottas teaches that replacing a benzene ring bonded to the metal center with a dibenzofuran ring in a ligand for said metal complex provides a device with increased efficiency and lifetime (see [0143]-[0145] & Tables 1+2). Accordingly, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify Li’s Pd1aO1a by substituting the benzene rings corresponding to L2 in Formula A-24 for dibenzofuran rings as suggested by Ikuo and Kottas for the benefits of improved efficiency and lifetime as suggested by Kottas.
Applicant’s Argument – Applicant argues on Page 23 of the reply that the dependent are patentable by virtue of their dependency on the independent claims at issue above. Likewise, concerning Claims 16-17, Applicant asserts that Zhang fails to remedy the deficiencies of Li described above. 
Examiner’s Response – Applicant has not provided additional specific arguments with respect to these rejections and therefore, for the reasons outlined above, this is not found persuasive.  

Applicant’s arguments on Pages 23-25 of the response dated 06/01/2022 with respect to the rejection of the claims under 35 USC § 103 as being unpatentable over Li et al. (US 2015/0105556 A1) have been fully considered but they are moot because the new grounds of rejection below do no rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0194616 A1) in view of Ikuo et al. (JP 2009267244 A) and Kottas et al. (US 2013/0082245 A1). A machine translation of Ikuo is provided herein with the Office Action and is referred to herein for text citations as “Ikuo-MT”. 
Regarding Claims 1-4 and 6-9, Li teaches metal complexes suitable as emitters in organic light-emitting diodes (OLEDs) (see [0007]) such as those according to the general Formula A-24 (see Pg. 12). Li also teaches the palladium compound Pd1aO1a (see [0290]) which is a specific embodiment of a compound according to Li’s Formula A-24. 

Li Formula A-24: 
    PNG
    media_image1.png
    202
    229
    media_image1.png
    Greyscale
    Li Pd1aO1a: 
    PNG
    media_image2.png
    323
    351
    media_image2.png
    Greyscale


	Li’s Pd1aO1a differs from the structures according to the instant invention in that at least one of the phenyl substituents of the pyrazole rings is not further substituted at the ortho position relative to the pyrazole (the R1 position) and in that at least one of the phenyl groups of the core ligand structure is not further substituted with a fused ring such as a benzofuran. Li does not explicitly teach a metal complex meeting each of said limitations. 
However, concerning the R1 phenyl pyrazole substituent, Li’s Pd1aO1a is a structure according to Formula A-24. As seen in Formula A-24, Li teaches that the five membered rings (corresponding to the pyrazole groups in Pd1aO1a) are substituted with a group F1 which is representative of a fluorescent luminophore (see [0096]). Li also teaches a list of fluorescent luminophores which includes a biphenyl (as seen in Pd1aO1a) as well as other groups such as an m-diphenylbenzene moiety (see [0152]). Likewise, both the biphenyl group and the m-diphenylbenzene structures are shown as suitable (see [0155]). The structure of m-diphenylbenzene is displayed below (see Pg. 27).

Li’s m-diphenylbenzene: 
    PNG
    media_image3.png
    246
    472
    media_image3.png
    Greyscale


Therefore, given the general Formula A-24 and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the biphenyl groups in the structure Pd1aO1a for m-diphenylbenzene groups because Li teaches m-diphenylbenzene may suitably be selected as the fluorescent luminophore F1. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an emitter and would possess the benefits taught by Li. See MPEP § 2143(B). 
Furthermore, it also would have been obvious to one of ordinary skill to attach said m-diphenylbenzene group to the pyrazole ring via the position on the m-diphenylbenzene group indicated by the arrow in the structure above. The selection of said position would have been a choice from a finite number of identified, predictable solutions of an attachment position for the m-diphenylbenzene group to the pyrazole. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula A-24 including m-diphenylbenzene substituents having the benefits taught by Li in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
	Concerning the inclusion of a fused ring structure such as benzofuran on the phenyl groups, Li suggests that the rings L2 which correspond to the phenyl rings of Pd1aO1a may be aryl groups, as seen in the structure above, or heteroaryl groups (see [0011] & [0134]), among others. Likewise, Li suggests that suitable heteroaryl groups include furan rings and the like (see [0064]). Li does not explicitly teach that the rings L2 may be dibenzofuran rings. However in the analogous art of tetradentate metal complexes for use in OLEDs, Ikuo teaches generic tetradentate metal complexes according to the Formula (0) (see Ikuo Pg. 14) which includes four rings Q1 to Q4 and a central linking group L (see Ikuo-MT [0046]), much like that of Li’s modified compound above. Ikuo suggests that the rings Q2 and Q3, each of which include three bonds (to the metal center, to the linking group L, and to another ring in the ligand) may be selected from the group QT61CC (see Ikuo-MT [0048] & [0057]) which includes both benzene rings (see QT61CC-1 on Ikuo Pg. 21) and dibenzofuran moieties (see QT61CC-117,122,127,
132 on Ikuo Pg. 23) among others. That is to say, Ikuo suggests that dibenzofuran rings are known alternatives for benzene rings in a tetradentate metal complex for use in the organic layer of an OLED. 

Ikuo: 
    PNG
    media_image4.png
    252
    183
    media_image4.png
    Greyscale
  Ikuo QT61CC-122: 
    PNG
    media_image5.png
    157
    150
    media_image5.png
    Greyscale


Furthermore, in the analogous art of tetradentate metal complexes for use as an emitter in the emission layer of an OLED (see Abstract & [0028]-[0030]), Kottas teaches that replacing a benzene ring bonded to the metal center with a dibenzofuran ring in a ligand for said metal complex provides a device with increased efficiency and lifetime (see [0143]-[0145] & Tables 1+2). Accordingly, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify Li’s Pd1aO1a by substituting the benzene rings corresponding to L2 in Formula A-24 for dibenzofuran rings as suggested by Ikuo and Kottas for the benefits of improved efficiency and lifetime as suggested by Kottas.
Likewise, concerning the orientation of the dibenzofuran rings in the ligand, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the orientation according to Ikuo’s QT61CC-122. Such a selection would have been a choice from a finite number of identified, predictable solutions for the orientation of a dibenzofuran ring having three bonds in a tetradentate ligand according to the prior art combination which is within the ambit of the ordinarily skilled artisan. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Li’s general Formula A-24 having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).  
The above modifications would yield the following structure, referred to herein as L-O5 and displayed below (right) for comparison to Formula I of the instant claim.

Instant Formula I: 
    PNG
    media_image6.png
    165
    171
    media_image6.png
    Greyscale
       L-O5: 
    PNG
    media_image7.png
    600
    703
    media_image7.png
    Greyscale


	As seen from the structures above, L-O5 meets each of the following limitations of the instant claims: 
M is Pd
L is O
R1 is an aryl group (a phenyl)
RA (monosubstitution) represents an aryl group (a phenyl)
R is a substituted aryl group (an m-diphenylbenzene)
RC and RD substituents (an aryl and an alkoxy) which are joined together to form a fused ring wherein the fused ring is a benzofuran ring 
R’-R’’’ are not required to be present 

Regarding Claims 5 and 13, Li in view of Ikuo and Kottas teaches the modified compound L-O5 according to Formulae I and II of Claims 1 and 4 above. L-O5 includes Pd as the central atom of the metal complex instead of Pt as required by the instant claims. However, according to Li’s Formula A-24 which defines L-O5, M may be platinum or palladium (see [0094]). Therefore, given the general Formula A-24 and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Pd metal center in L-O5 for Pt because Li teaches that platinum may be suitably selected as the metal ion in the complex. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an emitter and would possess the benefits taught by the prior art combination. See MPEP § 2143(B).
Such a modification would yield the following structure, referred to herein as L-O6, which is a compound according to both Formula I and II as discussed above with respect to Claims 1 and 4. L-O6 is reproduced below for comparison to the structures of Claim 13. 

Instant 62188: 
    PNG
    media_image8.png
    199
    243
    media_image8.png
    Greyscale
       L-O6: 
    PNG
    media_image9.png
    428
    473
    media_image9.png
    Greyscale


As seen from the structures above, L-O6 is a compound according to those Compounds 61876 to 68750 of Claim 13. Examiner notes that L-O6 is believed to be Compound 62188 since Ra and Rb are both phenyl groups (corresponding to R13) and L is –O– (corresponding to L1). Therefore i=j=13 and k=1.  

Regarding Claim 11, Li in view of Ikuo and Kottas teaches the modified compound L-O5 according to Claim 1 above. L-O5 does not include RC and/or RD groups that are a carbazole. However, Li suggests (via Formula A-24) that dibenzofuran rings corresponding to rings L2 may be further substituted with a group F2 wherein said group F2 is a fluorescent luminophore which may be a heterocyclic group (see [0157]) such as a carbazole (see Pg. 30). Therefore, given the general Formula A-24 and the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further substitute the dibenzofuran rings in the compound L-O5 with a carbazole because it would have been a choice from a finite number of identified, predictable solutions for a fluorescent luminophore that may be added to the metal complex to produce a compound useful as an emitter and possessing the benefits taught by Li. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula A-24 having the benefits taught by the prior art combination in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).

Regarding Claims 14-15 and 18-19, Li teaches an organic light emitting device (OLED) comprising an anode (104), a cathode (112), and an organic layer disposed between the anode and the cathode (light processing material 108) (see [0208]). Li suggests that the light processing material may include one or more compounds according to Li’s disclosure optionally together with a host material (see [0210]) thereby representing an emissive layer. Li does not explicitly teach an OLED comprising a specific compound according to Formula I of the instant invention. However, provided Li’s general discussion of the OLED structure (see [0208]-[0210]) and Li’s teaching of various metal complexes suitable for use as emitters in an OLED (see [0007]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the OLED of Li with a host compound and Pd1aO1a as an emissive dopant (see [0290]) which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in layer 108 of Li and possessing the benefits taught by Li. One of ordinary skill in the art would have been motivated to produce additional devices comprising Pd1aO1a having the benefits taught by Li in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). 
Likewise, as discussed above in greater detail, it would have been obvious to one of ordinary skill in the art (based on the general formulas and teachings of Li, Ikuo, and Kottas) to modify Pd1aO1a to yield the structure L-O5 which is reproduced below. 

Instant Formula I: 
    PNG
    media_image6.png
    165
    171
    media_image6.png
    Greyscale
       L-O5: 
    PNG
    media_image7.png
    600
    703
    media_image7.png
    Greyscale


	As seen from the structures above, L-O5 meets each of the following limitations of the instant claims: 
M is Pd
L is O
R1 is an aryl group (a phenyl)
RA (monosubstitution) represents an aryl group (a phenyl)
R is a substituted aryl group (an m-diphenylbenzene)
RC and RD substituents (an aryl and an alkoxy) which are joined together to form a fused ring wherein the fused ring is a benzofuran ring 
R’-R’’’ are not required to be present 

Concerning Claims 18-19, Li teaches that opto-electronic devices making use of organic materials are becoming increasingly desirable due to a variety of reasons including cost advantages over inorganic devices (see [0078]). Li also suggests that OLEDs with phosphorescent metal complexes as dopants in the emissive layer (such as the on descried above) are widely used in advanced displays in smart phones, televisions, and digital cameras (see [0079]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a consumer product such as a smart phone (a cell phone) with the OLED described above comprising L-O5. One would have reasonably expected the OLED of Li to predictably maintain its properties or functions after integration into said smart phone. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A). 

Regarding Claim 20, Li in view of Ikuo and Kottas teaches the modified compound L-O5 according to Formula I and Claim 1 above. Furthermore, Li suggests that compounds according to Li’s general formulas are suitable for use as emitters in OLEDs (see [0007]) such as in an organic layer of an OLED when mixed with a host (see [0208]-[0210]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form a mixture (a formulation) of L-O5 and a host for an OLED. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0194616 A1) in view of Ikuo et al. (JP 2009267244 A) and Kottas et al. (US 2013/0082245 A1), as applied to Claim 14 above, and further in view of Zhang et al. (“Tuning the Optoelectronic Properties of 4,4′-N,N′-Dicarbazole-biphenyl through Heteroatom Linkage: New Host Materials for Phosphorescent Organic Light-Emitting Diodes” Organic Letters. Vol. 12, No. 15. Pgs. 2438-3441. 2010).
Regarding Claims 16-17, Li in view of Ikuo and Kottas teaches the OLED according to Claim 14 above wherein the organic layer comprises a host compound in addition to the emissive dopant (modified compound) L-O5. Li also suggests that the host material is not particularly limited and may be any suitable host material known in the art (see [0210]) but Li does not teach any specific host materials such as those comprising the chemical groups of Claim 16 or the exact structures of Claim 17. 
In the analogous art of organic light-emitting diodes, Zhang teaches carbazole end-capped heterofluorenes such as m-CzSF which have been demonstrated as potential hosts for phosphorescent light-emitting diodes due to their desirable localization and energy level of HOMOs and LUMOs (see Abstract and Pg. 3441). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the OLED of Li such that the host is the emissive layer is m-CzSF. One would have been motivated to do so because Li teaches the host may be any host known to be suitable in the art and Zhang teaches the m-CzSF is suitable. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. Additionally, Zhang teaches that m-CzSF displays desirable localization and HOMO/LUMO energy levels and therefore forming m-CzSF in the device of Li would reasonably be expected to yield said benefits. 
As evidenced by the structure of m-CzSF below wherein X is S and R4 is double lone pairs (see Zhang Pg. 3439 – Scheme 1), the m-CzSF host in the OLED of Li in view of Ikuo, Kottas, and Zhang comprises both carbazole and dibenzothiophene moieties per Claim 16. m-CzSF is also identical to the first host structure in Claim 17 (see below). 

Instant: 
    PNG
    media_image10.png
    92
    164
    media_image10.png
    Greyscale
     Zhang’s m-CzSF:
    PNG
    media_image11.png
    172
    299
    media_image11.png
    Greyscale












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/R.E.R./Examiner, Art Unit 1789